 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MITCHELL SHOOK,                                  CASE NO. C19-5794 BHS
 8
                             Plaintiff,               ORDER REQUESTING RESPONSE
 9          v.                                        AND SETTING HEARING

10   CITY OF TACOMA,

11                           Defendant.

12

13          This matter comes before the Court on Plaintiff Mitchell Shook’s (“Shook”)

14   motion for temporary restraining order, Dkt. 8, Defendant City of Tacoma’s (“City”)

15   notice of intent to oppose Shook’s motion, Dkt. 10, the City’s motion for extension of

16   time to respond, Dkt. 11, the Court’s order requesting a limited response, Dkt. 12, and the

17   City’s response, Dkt. 13.

18          On August 6, 2019, Shook filed a complaint against the City in Thurston County

19   Superior Court for the State of Washington. Dkt. 3-1 at 10–12. Shook alleges that the

20   City improperly entered into a purchase and sale agreement to sell a 4.4-mile track of

21   railroad within its possession and asserts claims for declaratory judgment, injunctive

22   relief, rescission of contract, and a writ of prohibition. Id. On August 27, 2019, the City


     ORDER - 1
 1   removed the matter to this Court based on federal preemption. Dkt. 1. On September 18,

 2   2019, Shook filed a motion to remand. Dkt. 6. On September 23, 2019, Shook filed the

 3   instant motion for a temporary restraining order to preserve the status quo until a ruling

 4   on the motion to remand. Dkt. 8. On September 24, 2019, the City filed its notice of

 5   intent to respond and motion for an extension of time to respond. Dkts. 10, 11. Later that

 6   day, the Court requested an immediate to response to at least the irreparable harm

 7   element of Shook’s motion. Dkt. 12. On September 25, 2019, the City submitted a

 8   limited response, Dkt. 13, and Shook replied, Dkt. 14.

 9          In light of the current briefing, the Court concludes that there is no threat of

10   irreparable harm, if at all, until October 5, 2019, when the Surface Transportation

11   Board’s exemption expires. Therefore, the Court requests a full response from the City

12   no later than Monday, September 30, 2019, and sets a hearing for Tuesday, October 1,

13   2019, at 2:00PM.

14          IT IS SO ORDERED.

15          Dated this 25th day of September, 2019.

16

17

18
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge
19

20

21

22


     ORDER - 2
